DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Election/Restrictions
Applicant’s election of Group II, claims 17-21 in the reply filed on 14 March 2022 is acknowledged.
Claims 13-16 and 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Election was made without traverse in the reply filed on 14 March 2022.
The restriction is FINAL.

Priority
This application was filed on June 29, 2020 and is a divisional of Application 16/298,646, filed on March 11, 2019, which issued on June 30, 2020 as US 10,696,646 and which claims priority to Provisional Application 62/747,651, filed on October 18, 2018.
Information Disclosure Statement
The IDS dated June 29, 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  US 20180344785 and US 20200001201 describe cannabinoid purification / crystallization methods different from that used to obtain the claimed crystalline form.  Rosenqvist (Acta Chem Scand B. 1975, 29, 379-384) describes a crystal form of an isomer of THCA. Skell (Acta Crystallographica, Section C: Structural Chemistry 2021, 77, 84-89) is a postdated publication which describes an un-solvated crystal form of THCA.

Examiner’s Response
The elected claims are allowable.  
This application is in condition for allowance except for the presence of claims 13-16 and 22-29 directed to an invention non-elected without traverse.  Accordingly, claims 13-16 and 22-29 have been cancelled.

Status of the claims
Claims 17-21 are allowed. 
Claims 1-12 were previously cancelled by the Applicant.  
Claims 13-16 and 22-29 are cancelled herein by an Examiner’s amendment. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:

DELETE Claims 13-16 and 22-29.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to a crystalline Form A of tetrahydrocannabinolic acid N,N-dimethylacetamide solvate.  
The preparation and structural aspects of the claimed crystalline form are fully described in the specification in example 4 at pages 17-18 and figures 1-2.
The claimed crystalline form is novel and non-obvious over the prior art of record.  
The closest prior art is represented for example by references teaching commonly used crystallization / purification methods of cannabinoids such as Dibble (US 2017/0008870, IDS), "Acetone crystallization of THC-A-Hash and Stuff/ THCa Crystallization - Future4200", 1 March 2018, listed on the IDS and Flockhart (WO2004026857, IDS).  The prior art does not teach, suggest or otherwise provide any reasons to use an amount of the solvent N,N-dimethylacetamide (DMA) in any of the crystallization / purification methods that would be required in order to obtain the claimed crystal form of a DMA solvate.
Dibble teaches a method of crystallizing pure THC-A from plant material, see paragraphs 76-77.  However, the solvents which are taught as useful in this crystallization method are “highly non-polar solvents”, see paragraph 62.  The provided examples on page 8 all use the non-polar hydrocarbon solvent butane for this purpose.  Flockhart similarly uses pentane as a solvent to obtain THC-A crystals at page 19.  The references do not suggest the use of any polar aprotic solvents, such as DMA, and one of ordinary skill in the art would not expect a solvent with a significantly higher polarity and boiling point to give similar results in a crystallization process.  The ability to crystallize a compound from a solvent relates to its solubility and solubility is a property which is highly dependent on solvent polarity.  
The “Future4200” reference teaches a method of obtaining THC-A crystalline material from acetone solution which method involves slow evaporation at room temperature of the solution over time.  The reference teaches this solvent as being polar and different than the non-polar hydrocarbon or carbon dioxide solvents normally used for such processes.  The reference teaches that the relatively low boiling point of the solvent is a key feature for success of the method.  The reference therefore teaches that the use of other polar solvents with significantly higher boiling points, such as DMA, would not be appropriate.  
For at least these reasons the present claims are allowable over the prior art.

Conclusion
	Claims 17-21 (renumbered claims 1-5) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625